Citation Nr: 0125256	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  99-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to restoration of service connection for post-
traumatic stress disorder (hereinafter PTSD). 



WITNESSES AT HEARING ON APPEAL

The Appellant, his wife, and MRB



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1950 to 
December 1950, August 1952 to August 1955 and April 1961 to 
March 1964. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Pittsburgh, Pennsylvania, (hereinafter RO).  In May 
2001, a hearing was held at the RO before the Board Member 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 2000).  Additional evidence was submitted at 
this hearing, accompanied by a waiver of RO review of this 
evidence. 

At a May 2001 personal hearing conducted by the undersigned 
at the RO, testimony was heard on the issue of entitlement to 
a total disability rating for compensation based on 
individual unemployability.  This claim had been denied by a 
rating decision in August 1999, and the veteran was informed 
of this decision and of his appellate rights that same month.  
He submitted a notice of disagreement in September 1999.  A 
statement of the case was issued him in October 1999, at 
which time he was advised of the proper steps to take to 
perfect his appeal.  The record does not show any further 
communication from the veteran on this issue until it was 
briefly discussed at the May 2001 hearing.  There is no 
indication that this issue was certified as being on appeal.  
Because an appeal of the rating board's decision has not been 
perfected, the Board does not have jurisdiction over it and 
it will not be discussed in this decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (2000).  Should the 
veteran wish to pursue a claim for entitlement to a total 
rating based on individual unemployability, he should so 
notify the RO.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service connection for PTSD was granted by a February 
1998 rating decision. The evidence before the RO at that time 
included the veteran's DD Form 214 that documented service in 
Korea during the Korean Conflict and receipt of the bronze 
star medal and a statement from the veteran describing 
stressors associated with this service.  Also of record was a 
report from a January 1998 VA examination that included 
diagnoses of generalized anxiety disorder since childhood 
with some features of obsessive compulsive disorder and 
features of PTSD.  

3.  The RO by rating action in December 1998 found that the 
grant of service connection for PTSD was not the product of 
clear and unmistakable error.  Before the RO at that time 
were reports from VA psychological testing conducted in 
September 1998 indicating the veteran had features of PTSD 
and a longstanding generalized anxiety disorder that was 
present during his service in Korea.  

4.  The veteran was notified by letter in April 1999 that the 
RO proposed to sever service connection for PTSD based on the 
lack of a firm diagnosis of this condition. 

5.  Service connection for PTSD was severed by an August 1999 
rating decision.  

6.  In view of the history on file and the other evidence of 
record at the time of the grant of service connection for 
PTSD, the original grant of service connection for PTSD was 
not the product of clear and unmistakable error.


CONCLUSION OF LAW

Service connection for PTSD is restored.  38 U.S.C.A §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 
3.304(f) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f).

Evidence necessary to establish occurrence of a recognizable 
stressor during service to support a diagnosis of post-
traumatic stress disorder will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is combat related, the 
veteran's lay testimony may be sufficient to establish the 
occurrence of such stressor, provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  However, where the veteran did not 
engage in combat or the claimed stressor is not combat 
related, the record must contain evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). 

Subject to limitations not applicable in the instant case, 
service connection will be severed only where evidence 
establishes that the grant of service connection was clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  A change in diagnosis may be accepted as a 
basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly erroneous.  
This certification must be accompanied by a summary of the 
facts, findings, and reasons supporting the conclusion.  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  
38 C.F.R. § 3.105(d).  

Summarizing the pertinent evidence and procedural history, 
service connection for PTSD was granted by a February 1998 
rating decision.  The evidence before the RO at that time 
included the veteran's DD Form 214 that documented service in 
Korea during the Korean Conflict and receipt of the bronze 
star medal and a statement from the veteran describing 
stressors associated with this service.  Also of record was a 
report from a January 1998 VA examination that included 
diagnoses of generalized anxiety disorder since childhood 
with some features of obsessive compulsive disorder and 
features of PTSD.  The psychologist who conducted this 
examination concluded that the "full criteria" for a 
diagnosis of PTSD were not met

The RO by rating action in December 1998 found that the grant 
of service connection for PTSD was not the product of clear 
and unmistakable error.  Before the RO at that time were 
reports from VA psychological testing conducted in September 
1998 indicating the veteran had a longstanding generalized 
anxiety disorder that was present during his service in 
Korea.  The psychologist who conducted this examination 
concluded that the veteran did not have PTSD, but that he had 
"features" of this disorder.  

In February 1999, the veteran underwent an evaluation by a VA 
psychiatrist.  Based upon review of the pertinent history and 
an examination, the diagnoses on Axis I included "rule out" 
PTSD, recent onset.  The examiner concluded that the veteran 
"has a problem with both anxiety and probably post-traumatic 
stress disorder."  Also of record are VA outpatient treatment 
reports dated from September 1998 to November 1999 that 
reflect diagnoses of PTSD, and a private psychiatric report 
dated in October 1999 reflecting a diagnosis of PTSD. 

By letter dated in April 1999, the RO notified the veteran 
that it proposed to sever service connection for PTSD based 
on the lack of a firm diagnosis of this condition.  Thus, the 
Board finds that the requirements under 38 C.F.R. § 3.105(d) 
regarding proper notice of proposed severance of service 
connection were met.  Service connection for PTSD was 
ultimately severed by an August 1999 rating decision.   

Turning to an analysis of the veteran's claim, the Board 
notes that 38 C.F.R. § 3.105(d) provides that "service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous (the burden of 
proof being upon the [g]overnment)."  The United States Court 
of Appeals for Veterans Claims (hereinafter Court) has held 
that, "i]n effect, [section] 3.105(d) places at least as high 
a burden of proof on the VA when it seeks to sever service 
connection as [section] 3.105(a) places upon an appellant 
seeking to have an unfavorable previous determination 
overturned."  Graves v. Brown, 6 Vet. App. 166, 170 (1994); 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  In 
Graves, the Court observed that "VA must meet the burden of 
proof and demonstrate that the granting of service connection 
was clear and unmistakable error; failure to do so is error 
as a matter of law."  Graves, 6 Vet. App. at 170.  In 
addition, the Court held in Graves that clear and 
unmistakable error "is defined the same under 38 C.F.R. § 
3.105(d) as it is under 38 C.F.R. § 3.105(a)."  Graves, 6 
Vet. App. at 170.  The Court then described the high burden 
of proof required for a showing of clear and unmistakable 
error by reiterating the definition it has provided for clear 
and unmistakable error in relevant case law:

In order for there to be "clear and unmistakable 
error" under 38 C.F.R. § 3.105(d), there must have 
been an error in the prior adjudication of the 
claim.  See Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  Either the correct facts, as 
they were known at the time, were not before the 
adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied.  Id. at 313.  With regard to challenges to 
prior decisions by a claimant under 38 C.F.R. § 
3.105(a), the Court held in Russell that a "clear 
and unmistakable error" must be the sort of error 
which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Id.  
"It must always be remembered that [clear and 
unmistakable error] is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of 
later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Errors that are "clear and unmistakable" are 
undebatable; that is, reasonable minds could only 
conclude that the original decision was fatally 
flawed at the time it was made.  Id.  A 
determination that there was a "clear and 
unmistakable error" must be based on the record and 
the law that existed at the time of the prior 
decision of the agency of original jurisdiction or 
BVA, and subsequently developed evidence is not 
applicable.  Porter v. Brown, 5 Vet. App. 233, 235-
36 (1993); Graves, 6 Vet. App. at 170-71.

Given the above, the Board notes in addressing the issue 
which confronts the Board on appeal, i.e., whether there was 
clear and unmistakable error in the February 1998 rating 
decision granting service connection for PTSD and the 
December 1998 rating decision continuing this award, the 
Board may only consider the evidence that was in the claims 
file at the time of theses decisions.  Porter, 5 Vet. App. 
233, at 235-36.  Thus, the reference to evidence supporting 
its decision to sever service connection for PTSD in the 
August 1999 rating decision, to include the report from the 
February 1999 VA psychiatric examination, not of record at 
the time of the February and December 1998 rating decisions, 
was not appropriate in considering whether these decisions 
were the product of clear and unmistakable error.  See id.  

In examining the evidence which was before the RO at the time 
of the February and December 1998 rating decisions, it is 
true that there was conflicting evidence in the January and 
September 1998 VA examination reports as to whether the 
criteria for a diagnosis of PTSD were met.  However, the 
Court has said that "a disagreement as to how the facts were 
weighed or evaluated" is insufficient to support a 
determination that an action was the product of clear and 
unmistakable error.  Graves, 6 Vet. App. at 172 citing 
Russell, 3 Vet. App. at 313.  There were "facts" before the 
RO at the time of the decisions in question, indicating the 
presence of PTSD, as "features" of this condition were noted 
on both the January and September 1998 VA examination 
reports.  While the Board, in analyzing the same facts before 
the RO in February and December 1998 , may have reached a 
different conclusion than that of the RO, such "disagreement 
as to how the facts were weighed or evaluated," does not 
equate with "clear and unmistakable error."  Id.  

It is the conclusion of the Board, therefore, that given the 
facts of this case, it can not be held that there was clear 
and unmistakable error in the grant of service connection for 
PTSD.  As such, the Government is unable to meet its burden 
for severing service connection, and service connection for 
PTSD is restored.


ORDER

Entitlement to service connection for PTSD is restored.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

